Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/25/2020 has been entered.

Response to Amendment
	The amendment filed on 9/25/2020 has been entered.

Claim Objections
Claim 14 is objected to because of the following informalities: in claim 14, line 12, the phrase “since” should be changed to “after”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “threshold adjuster” in claim 15, “duration adjuster” in 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinney (US20160029869) in view of Hu (CN105425438A, Examiner using a Machine Translation EngDescCN105425438 (“E438”) for purposes of this examination).
Claim 14:  McKinney discloses a suction apparatus (Figs. 2-3) comprising a vacuum pump (250); a suction pipe (254) connected to the vacuum pump at one end; a pressure detecting device (274) configured to detect a pressure value within the suction pipe (Examiner noting that pressure within the space around 274 would correlate with the pressure within 254); a controller (240) with a first threshold that receives the pressure value detected by the pressure detecting device and controls the vacuum pump according to a result obtained by comparing the pressure value with the first threshold; and a housing (202/228/238) within which the vacuum pump, the controller and the pressure detecting device are located (Figs. 2-3), wherein the controller maintains the pressure value within the suction pipe at the first threshold (paragraph 54, note “selected vacuum pressure”) for a cycle time since the vacuum pump is shut down (paragraph 55, note that vacuum pressure is held while stopping the vacuum pump), when the pressure value within the suction pipe equals to the first threshold, the controller starts time keeping (paragraph 55, “held for some time interval”), and when the cycle time is reached, the controller controls the vacuum pump to break vacuum so that the pressure value within the suction pipe drops (paragraph 55, note step 814).
McKinney does not disclose a pressure detecting device on the suction pipe.  However, it is well known to include a pressure sensor on the pipe associated with a vacuum pump as shown by Hu (Figs. 4-7, note pressure sensor 5 on pipe 3 associated with vacuum pump 2/6).  It would have been obvious before the effective filing date of .
Claims 14, 22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN105425438A, Examiner using a Machine Translation EngDescCN105425438 (“E438”) for purposes of this examination) in view of Miller (US 5,096,474) and in further view of McKinney (US20160029869).
Claim 14:  Hu discloses a suction apparatus comprising a vacuum pump (2/6, see page 2 of E438, “vacuum pump”); a suction pipe (3) connected to the vacuum pump at one end; a pressure detecting device (5) disposed on the suction pipe and configured to detect a pressure value within the suction pipe (Figs. 4-5, 7-8; see page 5 of E438); a controller (7) with a first threshold that receives the pressure value detected by the pressure detecting device and controls the vacuum pump according to a result obtained by comparing the pressure value with the first threshold (see pages 6-7 of E438, note “negative pressure value” and “present negative pressure value” and their influence upon pump operation) but is not explicit about a housing within which the vacuum pump, the controller and the pressure detecting device are located.  Miller, however, teaches a suction apparatus (200, Figs. 1-2) having a vacuum pump (10) and which includes a housing (Fig. 1B, 200; Fig. 2A, 200) within which the vacuum pump (10), a controller (220/270) and a pressure detecting device (206, “Differential Pressure Sensor”) are located.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a housing as taught by Miller for the various 
Hu also is not explicit about the controller maintaining the pressure value within the suction pipe at the first threshold for a cycle time since the vacuum pump is shut down, when the pressure value within the suction pipe equals to the first threshold, the controller starts time keeping, and when the cycle time is reached, the controller controls the vacuum pump to break vacuum so that the pressure value within the suction pipe drops.  The concept of exploring whether to keep a vacuum pump running or save energy and rely on existing enclosure seal has important ramifications.  McKinney explores the implementation of both avenues in teaching a vacuum pump arrangement in which its controller maintains a pressure value at a first threshold for a cycle time since the vacuum pump is shut down (while additionally suggesting the alternate route of just running the vacuum pump at a lower rate for a time in paragraph), when the pressure value within the suction pipe equals to the first threshold (paragraph 54, note “selected vacuum pressure”) for a cycle time since the vacuum pump is shut down (paragraph 55, note that vacuum pressure is held while stopping the vacuum pump), when the pressure value within the suction pipe equals to the first threshold, the controller starts time keeping (paragraph 55, “held for some time interval”), and when the cycle time is reached, the controller controls the vacuum pump to break vacuum so that the pressure value within the suction pipe drops (paragraph 55, note step 814).  Seeing how McKinney discloses two ways of operating the vacuum pump once a pressure threshold was reached, a skilled artisan would realize that having a lower quality seal might warrant running the vacuum pump at a lower level and require more 
Claim 22:  Hu, Miller and McKinney teach the previous limitations.  Hu is not explicit about it being in a range of about 1 to 5 seconds; however, Examiner believes that such timing is a matter of design choice in consideration of the fact that Applicant has not expressed the criticality of this particular timing in relation to the apparatus.  Furthermore, Hu discloses that the cycle timing is customizable (see page 6, E438, “customized timing”).
Claim 24:  Hu, Miller and McKinney teach the previous limitations.  Hu further discloses that the vacuum pump is a micro air pump (see page 5, E438, “micro negative pressure source”).
Claim 25:  Hu, Miller and McKinney teach the previous limitations.  Hu further discloses a detecting system (Figs. 4-5 and 7-8) comprising the suction apparatus.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN105425438A, Examiner using a Machine Translation EngDescCN105425438 (“E438”) for purposes of this examination) in view of Lockwood (US20030014022) and in further view of McKinney (US20160029869).
Claim 14:  Hu discloses a suction apparatus comprising a vacuum pump (2/6, see page 2 of E438, “vacuum pump”); a suction pipe (3) connected to the vacuum pump at one end; a pressure detecting device (5) disposed on the suction pipe and configured to detect a pressure value within the suction pipe (Figs. 4-5, 7-8; see page 5 of E438); a controller (7) with a first threshold that receives the pressure value detected by the pressure detecting device and controls the vacuum pump according to a result obtained by comparing the pressure value with the first threshold (see pages 6-7 of E438, note “negative pressure value” and “present negative pressure value” and their influence upon pump operation) but is not explicit about a housing within which the vacuum pump, the controller and the pressure detecting device are located.  Lockwood, however, teaches a suction apparatus (10, Figs. 1-2) having a vacuum pump (110) and which includes a housing (Fig. 1) within which the vacuum pump (110), a controller (20) and a pressure detecting device (124) are located.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a housing as taught by Lockwood for the various components of Hu as the housing allows for portability in usage (as depicted in Fig. 1 of Lockwood).
Hu also is not explicit about the controller maintaining the pressure value within the suction pipe at the first threshold for a cycle time since the vacuum pump is shut down, when the pressure value within the suction pipe equals to the first threshold, the controller starts time keeping, and when the cycle time is reached, the controller controls the vacuum pump to break vacuum so that the pressure value within the suction pipe drops.  The concept of exploring whether to keep a vacuum pump running or save energy and rely on existing enclosure seal has important ramifications.  
Claim 15:  Hu, Lockwood and McKinney teach the previous limitations.  Lockwood further discloses a first threshold adjuster (paragraph 26) provided on the .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN105425438A, Examiner using a Machine Translation EngDescCN105425438 (“E438”) for purposes of this examination) in view of Miller (US 5,096,474) and McKinney (US20160029869) and in further view of Pollin (US 3,538,883).
Claim 17:  Hu, Miller and McKinney teach the previous limitations.  Hu teaches timer customization does not disclose Page 4 of 7Attorney Docket: 35539Ua duration adjuster provided on the housing and connected to the controller to adjust the cycle time.  However, Pollin teaches a duration adjuster (181, 205) provided on a housing (Fig. 1) that can adjust the cycle time (see col. 5, lines 50-59).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a duration adjuster in the apparatus of Hu as taught by Pollin to allow process times to increase/decrease based upon quality needs.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN105425438A, Examiner using a Machine Translation EngDescCN105425438 (“E438”) for purposes of this examination) in view of Miller (US 5,096,474) and McKinney (US20160029869) and in further view of Strobel (US20170341880).
Claim 18:  Hu, Miller and McKinney teach the previous limitations.  Hu is not explicit about a display device disposed on the housing and configured to display a remaining time that indicates a duration time to maintain a pressure value.  However, Strobel teaches display device (22) disposed on the housing and configured to display a remaining time (Fig. 1, note connection b/t display and timer) that indicates a duration time to maintain a pressure value (Figs. 1-3).  It would have been obvious before the .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN105425438A, Examiner using a Machine Translation EngDescCN105425438 (“E438”) for purposes of this examination) in view of Miller (US 5,096,474) and McKinney (US20160029869) and in further view of Qi (US20130241225).
Claim 19:  Hu, Miller and McKinney teach the previous limitations.  Hu is not explicit about an alarm device provided on the housing and connected to the controller to alarm when the controller determines that the pressure value is greater than the first threshold within the cycle time.   However, Qi teaches a vacuum device having an alarm device (310) provided on a housing (300) and connected to a controller (306) to alarm when the controller determines that the pressure value is greater than the first threshold within an operation time (Fig. 4).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include an alarm in the apparatus of Hu as taught by Qi to alert operators of unsafe conditions or prevent damage to a workpiece.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN105425438A, Examiner using a Machine Translation EngDescCN105425438 (“E438”) for purposes of this examination) in view of Miller (US 5,096,474) and McKinney (US20160029869) and in further view of Jacobs (US20110092958).
Claim 20:  Hu, Miller and McKinney teach the previous limitations.  Hu is not explicit about an alarm device provided on the housing and connected to the controller to alarm when the controller determines that the pressure value is smaller than the first threshold within the cycle time.  However, Jacobs teaches an alarm device (Fig. 8, note .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN105425438A, Examiner using a Machine Translation EngDescCN105425438, “E438”) for purposes of this examination) in view of Miller (US 5,096,474) and McKinney (US20160029869) and in further view of Inoue (JP2009255242A, Examiner using a English Machine translation EngDescJP2009255242, “E242”).
Claim 21:  Hu, Miller and McKinney teach the previous limitations.  Hu is silent about a first threshold is in a range of about 42 to 48 KPa.  However, Inoue teaches a suction device in which a first threshold for pressure is 42 to 48 KPa (see page 2, paragraph 7, E242).  It would have been obvious to one having ordinary skill in the art before the effectively filed date to operate at a pressure around 40 KPa since it was known in the art that workpieces could be successfully handled at these pressures.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN105425438A, Examiner using a Machine Translation EngDescCN105425438, “E438”) for purposes of this examination) in view of Miller (US 5,096,474) and McKinney (US20160029869) and in further view of Takagi (US 4,707,012)
Claim 23:  Hu, Miller and McKinney teach the previous limitations.  Hu is silent about the suction pipe having a diameter of about 6 to 10 mm.  However, Takagi .
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN105425438A, Examiner using a Machine Translation EngDescCN105425438 (“E438”) for purposes of this examination) in view of Miller (US 5,096,474) and McKinney (US20160029869) in further view of Aoki (JP201160823A).
Claim 26:  Hu, Miller and McKinney teach the previous limitations.  Hu further discloses the suction pipe (3) contacts the display panel (4) at the other end so that the suction apparatus sucks the display panel but does not disclose a carrying device configured to carry a display panel.  However, Aoki (Fig. 1) discloses a LCD panel carrying device (PH) configured to carry a display panel (P).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a carrying device as taught by Aoki into the system of Hu in order to keep the LCD panel from the ground which could scratch the panel or make it dirty.
Claim 27:  Hu, Miller, McKinney and Aoki teach the previous limitations.  Aoki further discloses that the carrying device includes a fixing device (80/46) configured to fix the display panel onto the carrying device (Fig. 3).

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746